t c summary opinion united_states tax_court joseph larry becker petitioner v commissioner of internal revenue respondent docket no 29066-13s filed date joseph larry becker pro_se hans famularo sandy hwang and sheri wight student for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure penalty under sec_6662 after respondent’s concession the issues for decision are whether petitioner is entitled to an alimony paid deduction greater than dollar_figure and whether he is liable for the penalty background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time his petition was filed on date petitioner and his wife jennifer rose becker becker separated in prior to their anticipated divorce petitioner made payments to becker for spousal and child_support petitioner and becker’s divorce was finalized on date pursuant to the judgment of dissolution of the superior court of california county of orange petitioner was ordered to provide payments of temporary child_support of dollar_figure per month and temporary alimony of dollar_figure per month for the past period of date to date petitioner was further ordered starting as of date to provide alimony of dollar_figure per month and child_support of dollar_figure per month along with additional child_support in the manner of paying for his children’s health insurance in accordance with the judgment petitioner owed for dollar_figure for alimony and dollar_figure for child_support in petitioner made payments to becker for alimony and child_support totaling dollar_figure petitioner filed hi sec_2011 form_1040 u s individual_income_tax_return the return was prepared by a certified_public_accountant c p a on the return petitioner claimed an alimony paid deduction of dollar_figure the internal_revenue_service subsequently disallowed the entire alimony expense deduction discussion amounts received as alimony are includible in the gross_income of the recipient sec_71 see also sec_61 correspondingly a taxpayer who made alimony payments during a tax_year is entitled to deduct them if they meet the requirements of sec_71 sec_215 this court focuses on the divorce instrument in determining whether payments meet the criteria of alimony as defined by sec_71 see rosenthal v commissioner tcmemo_1995_603 70_tcm_1614 sec_71 provides sec_71 payments to support children -- in general --subsection a shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse special rule where payment is less than amount specified in instrument --for purposes of this subsection if any payment is less than the amount specified in the instrument then so much of such payment as does not exceed the sum payable for support shall be considered a payment for such support petitioner argues that he allocated payments between child_support and spousal support in in accordance with instructions from his family law attorney to deduct child-related expenses that he paid directly rather than to his wife petitioner believes that he is allowed under the instrument to reduce the child_support for those direct payments but not the spousal support the parties do not dispute that any spousal support received by becker would be considered alimony under sec_71 the issue arises over how much of petitioner’s payments should be allocated towards alimony as opposed to child_support petitioner admits that the amount he claimed on hi sec_2011 tax_return as an alimony paid deduction also included child_support payments and so the amount would need to be adjusted accordingly by his calculation he paid dollar_figure in spousal support and should be entitled to that amount as a deduction petitioner does not take into account sec_71 which provides that where the payments actually made are less than the amounts specified in the divorce instrument for alimony and child_support then those payments are considered to have been made towards the child_support portion first and will only be allocated towards the alimony portion once child_support has been fully paid see 129_tc_92 21_tc_275 sec_1_71-1 income_tax regs provides the following example i f the husband is by terms of the decree instrument or agreement required to pay dollar_figure a month to his divorced wife dollar_figure of which is designated by the decree instrument or agreement to be for the support of their minor children and the husband pays only dollar_figure to his wife dollar_figure is nevertheless considered to be a payment by the husband for the support of his children here the divorce instrument specifically designated amounts for alimony and for child_support that for would total dollar_figure and dollar_figure respectively petitioner only made payments that totaled dollar_figure pursuant to sec_71 and the regulations thereunder dollar_figure of the dollar_figure of payments is allocated to child_support leaving the dollar_figure remainder as alimony respondent concedes the dollar_figure alimony paid deduction and we conclude that petitioner is not entitled to any deduction greater than this amount sec_6662 accuracy-related_penalty respondent determined a sec_6662 penalty for petitioner’ sec_2011 tax_year sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to among other things a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 respondent represents that the burden of production has been satisfied as there is a substantial_understatement ie greater than dollar_figure for petitioner’ sec_2011 tax_year even after the rule recomputation once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate--for example by showing that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite petitioner’s return was prepared by a c p a and his calculations of reduced child_support were made on the advice of his lawyer nevertheless the record reflects that petitioner claimed a deduction of dollar_figure but paid only dollar_figure of total alimony and child_support this disparity is unexplained on balance we cannot find that he acted with reasonable_cause accordingly he is liable for the sec_6662 penalty for we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered under rule
